DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 01/04/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing submitted on 1/4/21 is accepted

Allowable Subject Matter
Claims 1, 3-7, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of following limitations as recited in independent Claim 1 (and similarly recited in independent Claim 12):
“decoding and displaying intra coded blocks of the second video content; and
decoding and displaying inter coded blocks of the second video content upon availability of reference blocks for the inter coded blocks”
The primary prior art of record, Allen et al (2010/0122290), BianRoss et al (2014/0310600) and other prior art of record similarly fail to disclose or suggest the above emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by Claim 1 (and similarly, Claim 12). Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142